Title: From George Washington to Gustavus Scott, 7 October 1796
From: Washington, George
To: Scott, Gustavus,Thornton, William


                        
                            Gentlemen,
                            Mount Vernon 7th Oct. 1796
                        
                        Hurried in closing my dispatches for the Post Office on Wednesday, I enclosed
                            for you a wrong paper. The proper one is now sent, and I request that the other may be
                            returned to. Gentlemen Your Most Obedt Servt
                        
                            Go: Washington
                            
                        
                    